Citation Nr: 1228744	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-00 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of frostbite of the bilateral lower extremities, to include bilateral below the knee amputations (BKA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1971 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in October 2007 of the Department of Veterans Affairs (VA) Cleveland, Ohio Regional Office (RO). 

The appellant was scheduled for a Board hearing in September 2011.  However, he failed to report for that hearing and he did not submit a request to reschedule the hearing.  Under these circumstances, the Board considers the request for a Board hearing to be withdrawn by the appellant.  See 38 C.F.R. § 20.704(e).  


FINDINGS OF FACT

1.  Frostbite of the lower extremities, or residuals thereof, were not shown to have been present in service, and any current disability of the lower extremities is not shown to be etiologically related to the Veteran's active service.

2. The Veteran underwent bilateral BKAs in 1999 and 2000.  


CONCLUSION OF LAW

Residuals of frostbite of the lower extremities were not incurred in or aggravated by the Veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre- adjudication VCAA notice by letter, dated in January 2007. The notice included the type of evidence needed to substantiate the claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.) 

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87   (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374   (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120   (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained VA records and private medical records. 

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the Veteran's service connection claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2011).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, which the Board finds are not credible below, that he suffered from frostbite in service, or his own lay opinions that his BKAs are etiologically related to his active service.  As he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disability and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  VA is therefore not required to provide the Veteran with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background 

The Veteran seeks service connection for residuals of frostbite, involving the lower extremities, which he contends he suffered while in basic training in January 1972 and again while stationed in Germany in February 1973.  He also filed a secondary claim for bilateral BKAs.  The Veteran filed his claim in December 2006. 

The Veteran has offered no further information regarding his claim or the circumstance regarding the claimed cold injuries to his lower extremities.  He first offered vague descriptions of  his claimed cold weather injuries in his December 2009 VA-9 Appeal to the Board.  In that document he claimed that he, along with 4 or 5 people in his group during basic training, had black toes from cold exposure.  He further claimed that "probably 35 guys were exposed and had the same problems."  He reported a second claimed cold exposure was in Germany, "while serving in the Alps."  He claimed to have been outside for hours on end, for weeks at a time the entire winter.  In neither case did the Veteran indicate that he reported any injuries to medical personnel, or that he received any treatment for cold injury.  He gave no further specifics regarding the claimed cold injury exposure.  The Veteran also asserts that after separation from service, he had both his lower legs amputated as a result of frostbite, and killing the circulation in his legs.

The report of a September 1973 separation examination does not include a finding, history, or diagnosis of frostbite or residuals of frostbite.  This  Report of Medical Examination indicates a normal clinical examination of the feet and lower extremities upon service separation.  Furthermore, the Veteran himself affirmatively denied a prior history of foot trouble in a September 1973 Report of Medical History. 

The earliest medical records after separation pertaining to his lower extremities were December 1995 VA records which report that the Veteran sought treatment for a sore blistered left thumb for the past 7 months which began as a black spot.  He also had lesions of the right great toe and left 3rd toe.  The Veteran also reported feeling cold a lot.  The impression was non-surgical Buerger's disease (thromboangitis obliterans).  The Veteran was made aware that the disorder was not reversible or amenable to curative surgery.  He was instructed that he must quit smoking if there was any chance for sparing his extremities. 
 
May 1998 VA records noted the Veteran presented with a chief complaint of infections to the bilateral lower extremities.  It was noted that he had a history of 
Buerger's disease diagnosed 2 years ago, and a long history of smoking.

In June 1999, the Veteran underwent a BKA of his left leg secondary to Buerger's disease.  In May 2000, he underwent a BKA of his right leg secondary to Buerger's disease.  

August 2002 VA records note that the Veteran continued to smoke despite the fact he lost both legs to BKAs.  It appeared that his left 5th finger was necrotic as well due to  Buerger's disease.  The diagnosis was Buerger's disease with progressive loss of extremities due to continued use of nicotine which causes vasoconstriction.  

While initially claiming service connection for frostbite of the lower extremities and secondary BKAs in December 2006, he first referred to his claimed cold weather injuries in his December 2009 VA-9 Appeal to the Board.  Claiming that he and 4 or 5 other soldiers had black toes from cold exposure in basic training; and that he had cold exposure in Germany "while serving in the Alps," outside for hours on end, for weeks at a time the entire winter.  He offered no further information regarding the location, unit, or circumstance of the claimed cold injuries.  He gave no further specifics regarding the claimed cold injury exposure or any treatment sought or diagnosis made.

The file contains VAMC treatment records for Buerger's disease and its complications.  Nowhere in the medical evidence is there any impression or diagnosis of cold weather injury to the lower extremities. 

Analysis 

Although no case law has held that residuals of a frostbite injury is a simple medical condition that a lay person can identify, an injury resulting from cold such as frostbite is reasonably close to those conditions that the Court has held to be simple medical condition that can be identified by a lay person such as tinnitus, Charles v. Principi, 16 Vet. App. 370 (2002), varicose veins, Barr v. Nicholson, 21 Vet. App. 303   (2007), a dislocated shoulder or a broken leg, Jandreau, 492 F. 3d at 1372, and flat feet, Falzone v. Brown, 8 Vet. App. 398 (1995).  The Veteran is therefore competent to report symptoms associated with cold injuries, including "black toes." 

With respect to whether the Veteran suffered from cold injuries in service, at critical issue in the instant case is the Veteran's credibility.  In considering the Veteran's assertions regarding in-service symptomatology, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his reported symptomatology.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

As a fact-finding matter, the Board finds serious questions about the consistency, timing and accuracy of the Veteran's account to raise serious credibility issues with his statements and assertions.  Because of the inconsistent, contradictory nature of the Veteran's statements in light of the evidence of record as a whole, the Board finds that they are not credible with respect to in-service symptoms of frostbite or other cold injuries.  

In this regard, service treatment records are absent complaints of, or treatment for, frostbite or other cold injuries in service.  In fact, the Veteran does not assert he sought treatment for this condition in service.  Furthermore, as noted above, while reporting a prior history of other ailments, the Veteran himself denied a history of foot trouble upon service separation, and his feet were determined to be clinically normal upon examination.  The Board finds it reasonable to believe that, had the Veteran experienced cold injuries of such severity that his toes had turned black, as currently asserted, he would have sought treatment or, at the very least reported this condition upon service separation.  In addition, the Board also finds it reasonable to believe the Veteran would have reported to his medical provider a history of frostbite when initially seeking treatment for his lower extremities disabilities, which ultimately led to bilateral amputation.  While the Veteran did report that his left great toe had been black before, he did not report a history of frostbite.  There is no record in this case that he, or any medical professional, related such symptoms to cold injuries.

For the reasons discussed above, the Board finds the Veteran's current statements as to in-service symptomatology related to frostbite or other cold injury residuals are not credible.  Therefore, in considering the Veteran's claim of service connection, the Board affords his statements regarding in-service symptomatology little weight.

In this case, the Veteran has not produced a competent medical opinion establishing an etiological link between his current disorders and an event or occurrence in service.  The Board acknowledges that the Veteran himself has claimed that his bilateral BKAs constitute residuals of in-service frostbite.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Furthermore, as noted above, the Board has found the Veteran's lay assertions of in-service symptomatology are not credible.

In addition, there is no evidence or assertion of a continuity of symptomology since active service in the present case.  The evidence of record indicates that the Veteran was first diagnosed with a disorder of the lower extremities in approximately 1995, a period of more than 20 years since the Veteran separated from service.  He has not identified any earlier treatment for residuals of frostbite.  This significant lapse in time between active service and the first evidence of a disorder of the lower extremities weighs against the veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

In sum, there is no competent medical evidence included in the record to support the Veteran's assertion that his bilateral BKAs are etiologically related to his active service.  The Board has determined the Veteran's statements regarding in-service symptomatology are not credible in light of the normal medical findings and reported history at the time of separation from service.  Further, the absence of any medical records of a diagnosis or treatment for many years after service is also probative evidence against the claim for direct service connection.  There is no competent evidence linking the Veteran's current disability to his active service.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of frostbite, to include the bilateral BKAs, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for residuals of frostbite of the bilateral lower extremities, including bilateral below-the-knee amputations, is denied.




___________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


